Citation Nr: 9913946	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestos and 
ionizing radiation exposure.

2.  Entitlement to service connection for a left ear hearing 
loss disability.

3.  Entitlement to service connection for a right ear hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5. Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had 20 years of active duty service and retired 
from the military in March 1996.  This appeal comes before 
the Board of Veterans' Appeals (Board) from a rating action 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The appellant does not suffer from any disability as a 
result of exposure to asbestos.

2.  The appellant does not suffer from any disability as a 
result of exposure to ionizing radiation.

3.  The appellant does not suffer from a left ear hearing 
loss disability.

4.  The appellant suffers from a right ear hearing loss 
disability which was manifested in service.

5.  The appellant suffers from tinnitus which was manifested 
in service.



CONCLUSIONS OF LAW

1.  A claim for service connection for asbestos and ionizing 
radiation exposure is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  A claim for service connection for a left ear hearing 
loss disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1998).

3.  A right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1998).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

EVIDENCE

The appellant contends that he was exposed to ionizing 
radiation as well as asbestos during service and requests 
entitlement to service connection for such exposure.  He also 
claims that he was exposed to noise throughout his military 
service and that as a result, he suffers from hearing loss 
and tinnitus.  He indicates that he did not report tinnitus 
during service because he did not know what it was and 
because he was on submarines which made the tinnitus less 
noticeable since there was a constant background noise.  He 
submitted a claim for tinnitus and hearing loss, as well as 
other disorders, immediately after separation from service.

The appellant's service medical records (SMR's) reflect that 
he was exposed to asbestos for periods including from 1977 to 
1983.  His SMR's also indicate that he was exposed to 
ionizing radiation throughout his military service.  His 
SMR's further note that there is a long history of noise 
exposure throughout service; that there were some changes 
noted in his hearing; and that he was required to wear ear 
protection in the performance of his duties.  He did not 
report any tinnitus in service.  Medical records dated in 
December 1987 and July 1989 indicate that he denied suffering 
from tinnitus.  

Post-service medical evidence of record include report of an 
audiology examination, dated in September 1996, which 
indicates that the appellant's pure tone threshold was as 
follows:

	Right ear:  	500 = 15 dB; 1000 = 10 dB; 2,000 = 10 dB; 
3,00 = 15 dB; 
			4,000 = 15 dB; average = 13 dB.
	Left ear:	500 = 10 dB; 1,000 = 10 dB; 2,000 = 10 dB; 
3,000 = 25 dB;
			4,000 = 20 dB; average = 16 dB.

His speech recognition score was at 92 percent in the right 
ear and at 96 percent in the left ear.  The examination 
report also notes that he indicated that he had the onset of 
tinnitus approximately ten years earlier.  He described it as 
a bilateral constant high frequency tone which kept him up at 
night.    

The post-service medical evidence of record also includes 
report of a VA general examination, dated in September 1996, 
which indicates that the appellant reported exposure to 
asbestos during service.  Pulmonary function tests were 
accomplished and were normal.  Chest x-rays were also 
accomplished which showed that the lungs were under-expanded 
without acute pleural or parenchymal disease.  

LAW AND ANALYSIS

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  When, after 
careful consideration of all evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

I.  Service connection for asbestos exposure and radiation 
exposure.

The Board has considered the evidence of record and finds 
that the appellant's claim for service connection for 
radiation and asbestos exposure is not well-grounded.  While 
service records do report exposure to asbestos and radiation, 
the appellant has not alleged, and the medical evidence of 
record does not indicate, that he suffers from any disability 
as a result of such exposure.  Without evidence of a 
disability for which service connection can be granted, the 
Board must conclude that a well-grounded claim has not been 
submitted and that the claim must be denied.


II.  Left ear hearing loss.

Impaired hearing is considered a disability for service 
connection purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels 
or greater; or when three of the frequencies 500, 1000, 2000, 
3000, and 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  As reported above, 
the appellant underwent a hearing examination in 1996 which 
showed that his hearing in the left ear does not constitute a 
disability for VA purposes under the criteria set forth under 
38 C.F.R. § 3.385.  Thus, without a current disability, the 
Board must deny the claim as a not well-grounded claim.

III.  Right ear hearing loss.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The Board finds that entitlement to service connection for a 
right ear hearing loss is warranted.  The Board notes that 
the appellant was exposed to noise throughout service.  He 
was required to undergo various audiological examinations 
during service due to changes in his hearing and was required 
to wear ear protection.  His current VA examination, 
conducted a few months after separation from service, 
indicates that under the criteria set forth under 38 C.F.R. 
§ 3.385, he suffers from a hearing loss disability in the 
right ear in that he has a speech recognition score of 92 
percent.  The Board finds that given his history of noise 
exposure in service and changes in his hearing during 
service, as well as evidence of a hearing loss disability 
shortly after separation from service, service connection is 
warranted.


IV.  Tinnitus.

As mentioned above, the appellant has been exposed to noise 
throughout his active duty service.  He reported suffering 
from tinnitus shortly after discharge from service.  While 
his service medical records note that he denied suffering 
from tinnitus, he reports that he was not as aware of its 
existence because he was exposed to constant background 
noise.  The Board finds his explanations for his failure to 
report the tinnitus in service plausible.  Given his long 
history of noise exposure in service and given the fact that 
tinnitus was noted immediately after separation from service, 
the Board concludes that under the reasonable doubt doctrine, 
service connection is warranted.


ORDER

1.  Entitlement to service connection for asbestos and 
ionizing radiation exposure is denied.

2.  Entitlement to service connection for a left ear hearing 
loss disability is denied.

3.  Entitlement to service connection for a right ear hearing 
loss disability is granted.

4.  Entitlement to service connection for tinnitus is 
granted.


REMAND

The appellant's service medical records indicate that on 
various occasions, he reported frequent trouble sleeping and 
that he has been diagnosed with insomnia.  The Board also 
notes that he has reported trouble with his sleeping due to 
tinnitus.  He has also characterized the sleep disorder as 
sleep apnea.  The Board finds that prior to further 
consideration of this issue, the RO should schedule the 
appellant with a VA examination to determine the nature and 
etiology of his sleep trouble.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
identify any post-service records of 
treatment for sleep disorder.  Such 
records should be obtained. 

2.  The RO should take the necessary 
steps to schedule the appellant with a VA 
medical examination to determine the 
nature and etiology of the appellant's 
sleep disorder, if any.  All necessary 
diagnostic testing, to include sleep 
studies, as well as any necessary 
specialty examinations must be conducted.  
The examiner should indicate the 
diagnosis of any sleep disorder that may 
be present and state whether it was first 
manifested in service.  The claims file 
and a copy of this remand must be 
provided to and reviewed by the examiner.  
The examiner is to indicate such review 
in the examination report.

3.  Once the above has been accomplished, 
the RO should review the claims file and 
determine whether any additional 
development is necessary.  If so, all 
such development should be accomplished.  
The RO should then readjudicate the claim 
on appeal.

If the benefit sought remains denied, following the usual 
appellate procedures, the claims file should be returned to 
the Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




